Name: Commission Regulation (EEC) No 2071/90 of 19 July 1990 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/36 Official Journal of the European Communities 20. 7. 90 COMMISSION REGULATION (EEC) No 2071/90 of 19 July 1990 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (l), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1782/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1782/90 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1782/90 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. 3. There shall be no refunds for exports to Portugal, including the Azores and Madeira, nor for German Democratic Republic, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 20 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968 , p. 13 . (2) OJ No L 378 , 27. 12. 1989, p. 1 . (3) OJ No L 163 , 29. 6. 1990, p . 29. 20 . 7, 90 Official Journal of the European Communities No L 188/37 ANNEX to the Commission Regulation of 19 July 1990 altering the export refunds on milk and milk products (in ECU/1 00 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0401 10 10 000 4,55 0401 10 90 000 \l 4,55 0401 20 11 100 I 4,55 0401 20 11 500 I 7,63 0401 20 19 100 4,55 0401 20 19 500 7,63 0401 20 91 100 I 10,51 0401 20 91 500 l 12,44 0401 20 99 100 10,51 0401 2099 500 12,44 0401 30 11 100 I 16,29 0401 30 11 400 25,72 0401 30 11 700 l 39,20 0401 30 19 100 16,29 0401 30 19 400 I 25,72 0401 30 19 700 I 39,20 0401 30 31 100 I 46,90 0401 30 31 400 I 73,85 0401 30 31 700 \ 81,55 0401 30 39 100 II 46,90 0401 30 39 400 73,85 0401 30 39 700 81,55 0401 30 91 100 I 93,10 0401 30 91 400 Il 137,37 0401 30 91 700 160,47 0401 30 99 100 II 93,10 0401 30 99 400 137,37 0401 30 99 700 160,47 0402 10 11 000 I 70,00 0402 10 19 000 l 70,00 0402 10 91 000 I 0,7000 0402 10 99 000 0,7000 0402 21 11 200 I 70,00 0402 21 1 1 300 II 99,72 0402 21 11 500 106,00 0402 21 11 900 115,00 0402 21 17 000 l 70,00 0402 21 19 300 II 99,72 0402 21 19 500 Il 106,00 0402 21 19 900 l 115,00 0402 21 91 100 II 1 15,96 0402 21 91 200 116,87 0402 21 91 300 l 118,53 0402 21 91 400 128,15 0402 21 91 500 I 131,43 0402 21 91 600 II 143,96 0402 21 91 700 1 151,51 0402 21 91 900 Il 159,83 0402 21 99 100 115,96 No L 188/38 Official Journal of the European Communities 20. 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 21 99 200 116,87 0402 21 99 300 118,53 0402 21 99 400 128,15 0402 21 99 500 131,43 0402 21 99 600 l 143,96 0402 21 99 700 151,51 0402 21 99 900 159,88 0402 29 15 200 0,7000 0402 29 15 300 0,9972 0402 29 15 500 \ 1,0600 0402 29 15 900 1,1500 0402 29 19 200 0,7000 0402 29 19 300 0,9972 040229 19 500 1,0600 0402 29 19 900 1,1500 0402 29 91 100 1,1596 0402 29 91 500 \ 1,2815 0402 29 99 100 \ 1,1596 0402 29 99 500 1,2815 0402 91 11 110 \ 4,55 0402 91 11 120 I 10,51 0402 91 11 310 17,83 0402 91 11 350 \ 22,30 0402 91 11 370 Il 27,65 0402 91 19 110 Il 4,55 0402 91 19 120 l 10,51 0402 91 19 310 I 17,83 0402 91 19 350 II 22,30 0402 91 19 370 Il 27,65 0402 91 31 100 I 21,87 0402 91 31 300 Il 32,67 0402 91 39 100 \ 21,87 0402 91 39 300 II 32,67 0402 91 51 000 25,72 0402 91 59 000 25,72 0402 91 91000 93,10 0402 91 99 000 93,10 0402 99 11 110 0,0455 0402 99 11 130 0,1051 0402 99 11 150 0,1796 0402 99 11 310 20,57 0402 99 11 330 25,13 0402 99 11 350 34,08 0402 99 19 110 0,0455 0402 99 19 130 I 0,1051 0402 99 19 150 I 0,1796 0402 99 19 310 20,57 0402 99 19 330 I 25,13 0402 99 19 350 I 34,08 0402 99 31 110 0,2380 0402 99 31 150 35,55 0402 99 31 300 0,4690 0402 99 31 500 0,8155 0402 99 39 110 0,2380 0402 99 39 150 \ 35,55 0402 99 39 300 I 0,4690 20. 7. 90 Official Journal of the European Communities No L 188/39 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 99 39 500 0,8155 0402 99 91 000 0,9310 0402 99 99 000 0,9310 0403 10 11 100 4,55 0403 10 11 300 7,63 0403 10 13 000 I 10,51 0403 10 19 000 16,29 0403 10 31 100 0,0455 0403 10 31 300 0,0763 0403 10 33 000 0,1051 0403 10 39 000 0,1629 0403 90 11 000 \ 70,00 0403 90 13 000 70,00 0403 90 19 000 115,96 0403 90 31 000 \ 0,7000 0403 90 33 000 I 0,7000 0403 90 39 000 \ 1,1596 0403 90 51 100 I 4,55 0403 90 51 300 I 7,63 0403 90 53 000 \ 10,51 0403 90 59 110 \ 16,29 0403 90 59 140 Il 25,72 0403 90 59 170 II 39,20 0403 90 59 310 Il 46,90 0403 90 59 340 \ 73,85 0403 90 59 370 II 81,55 0403 90 59 510 II 93,10 0403 90 59 540 II 137,37 0403 90 59 570 li 160,47 0403 90 61 100 0,0455 0403 90 61 300 || 0,0763 0403 90 63 000 II 0,1051 0403 90 69 000 \\ 0,1629 0404 90 11 100 I 70,00 0404 90 1 1 910 4,55 0404 90 11 950 I 17,83 0404 90 13 120 70,00 0404 90 13 130 99,72 0404 90 13 140 106,00 0404 90 13 150 I 115,00 0404 90 13 911 4,55 0404 90 13 913 10,51 0404 90 13 915 16,29 0404 90 13 917 25,72 0404 90 13 919 39,20 0404 90 13 931 17,83 0404 90 13 933 22,30 0404 90 13 935 27,65 0404 90 13 937 32,67 0404 90 13 939 34,19 0404 90 19 110 115,96 0404 90 19 115 116,87 0404 90 19 120 118,53 0404 90 19 130 128,15 0404 90 19 135 131,43 No L 188/40 Official Journal of the European Communities 20 . 7. 90 (in ECU/100 kg net weight unless otherwise indicated) , Product code Destination (*) Amount of refund 0404 90 19 150 143,96 0404 90 19 160 151,51 0404 90 19 180 159,88 0404 90 19 900  0404 90 31 100 \ 70,00 0404 90 31 910 4,55 0404 90 31 950 17,83 0404 90 33120 70,00 0404 90 33 130 99,72 0404 90 33 140 106,00 0404 90 33 150 115,00 0404 90 33 911 4,55 0404 90 33 913 l 10,51 0404 90 33 915 16,29 0404 90 33 917 25,72 0404 90 33 919 39,20 0404 90 33 931 17,83 0404 90 33 933 22,30 0404 90 33 935 27,65 0404 90 33 937 l 32,67 0404 90 33 939 34,19 0404 90 39 110 l 115,96 0404 90 39 115 116,87 0404 90 39 120 \ 118,53 0404 90 39 130 128,15 0404 90 39 150 131,43 0404 90 39 900  0404 90 51 100 \ 0,7000 0404 90 51 910 || 0,0455 0404 90 51 950 20,57 0404 90 53 110 II 0,7000 0404 90 53 130 Il 0,9972 0404 90 53 150 \\ 1,0600 0404 90 53 170 ll 1,1500 0404 90 53 911 0,0455 0404 90 53 913 \\ 0,1051 0404 90 53 915 \\ 0,1629 0404 90 53 917 0,2572 0404 90 53919 \ 0,3920 0404 90 53 931 \ 20,57 0404 90 53933 I 25,13 0404 90 53 935 34,08 0404 90 53 937 35,55 0404 90 53 939  0404 90 59 130 1,1596 0404 90 59 1 50 I 1,2815 0404 90 59 930 0,5652 0404 90 59 950 0,8155 0404 90 59 990 0,9310 0404 90 91 100 0,7000 0404 90 91 910 L 0,0455 0404 90 91 950 20,57 0404 90 93 110 0,7000 0404 90 93 130 0,9972 0404 90 93 150 1,0600 20 . 7. 90 Official Journal of the European Communities No L I 88/41 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 93 170 1,1500 0404 90 93 911 0,0455 0404 90 93 913 0,1051 0404 90 93 915 0,1629 0404 90 93 917 0,2572 0404 90 93 919 0,3920 0404 90 93 931 20,57 0404 90 93 933 25,13 0404 90 93 935 \ 34,08 0404 90 93 937 35,55 0404 90 93 939  0404 90 99 130 1,1596 0404 90 99 150 1,2815 0404 90 99 930 0,5652 0404 90 99 950 0,8155 0404 90 99 990 0,9310 0405 00 10 100  0405 00 10 200 \ 132,32 0405 00 10 300 166,46 0405 00 10 500 I 170,73 0405 00 10 700 \ 175,00 0405 00 90 100 175,00 0405 00 90 900 220,00 0406 10 10 000 \  0406 10 90 000 \  0406 20 90 100 I  0406 20 90 913 028 l 032  400 87,74 404  ... 84,94 0406 20 90 915 028  032 .  400 116,99 404  ... 113,25 0406 20 90 917 028  032  400 124,30 404  »*. 120,33 0406 20 90 919 028  032  400 138,92 404  ... 134,49 0406 20 90 990 0406 30 10 100 \  0406 30 10 150 028  032  036  038  400 20,03 404  ... 22,83 No L 188/42 Official Journal of the European Communities 20 . 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 10 200 028 032 036 038 400 404 43,52 48,68 0406 30 10 250 028 032 036 038 400 404 43,52 48,68 0406 30 10 300 028 032 036 038 400 404 63,88 71,42 0406 30 10 350 028 032 036 038 400 404 43,52 48,68 0406 30 10 400 028 032 036 038 400 404 63,88 71,42 0406 30 10 450 028 032 036 038 400 404 93,03 103,95 0406 30 10 500 0406 30 10 550 028 032 036 038 400: 404 43,52 20,00 48,68 20. 7. 90 Official Journal of the European Communities No L 188/43 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 10 600 028 032 036 038 400 404 63,88 28,00 71,42 0406 30 10 650 028 032 036 038 400 404 93,03 103,95 0406 30 10 700 028 032 036 038 400 404 93,03 103,95 0406 30 10 750 028 032 036 038 400 404 113,54 126,87 0406 3010 800 028 032 036 038 400 404 113,54 126,87 0406 30 10 900 0406 30 31 100 0406 30 31 300 028 032 036 038 400 404 20,03 22,83 0406 30 31 500 028 032 036 038 400 404 43,52 48,68 No L 188/44 Official Journal of the European Communities 20, 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 710 028 032 036 038 400 404 43,52 48,68 0406 30 31 730 028 032 036 038 400 404 63,88 71,42 0406 30 31 910 028 032 036 038 400 404 43,52 48,68 0406 30 31 930 028 032 036 038 400 404 63,88 71,42 0406 30 31 950 028 032 036 038 400 404 93,03 103,95 0406 30 39 100 0406 30 39 300 028 032 036 038 400 404 43,52 20,00 48,68 0406 30 39 500 028 032 036 038 400 404 63,88 28,00 71,42 20. 7. 90 Official Journal of the European Communities No L 188/45 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 30 39 700 028 032 036 038 400 404 93,03 103,95 0406 30 39 930 028 032 036 038 400 404 93,03 103,95 0406 30 39 950 028 032 036 038 400 404 113,54 126,87 0406 30 90 000 028 032 036 038 400 404 113,54 126,87 0406 40 00 100 0406 40 00 900 028 032 038 400 404 120,00 126,51 0406 90 13 000 028 032 036 038 400 404 113,00 159,34 0406 90 15 100 0406 90 15 900 028 032 036 038 400 404 1 13,00 159,34 No L 188/46 Official . Journal - of the European Communities 20. 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*). Amount of refund 0406 90 17100 028 032 036 038 400 404 113,00 159,34 0406 90 17 900 0406 90 21 100 0406 90 21 900 028 032 036 038 400 404 732 130,00 139,68 151,68 0406 90 23 100 0406 90 23 900 028 032 036 038 400 404 65,00 135,35 0406 90 25 100 0406 90 25 900 028 032 036 038 400 404 65,00 135,35 040690 27100 0406 90 27 900 028 032 036 038 400 404 56,14 114,71 0406 90 31 111 0406 90 31 119 028 032 036 038 400 404 15,00 62,48 16,00 89,96 20. 7. 90 Official Journal of the European Communities No L 188/47 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 31 151 028 032 036 038 400 404 58,40 14,96 83,83 0406 90 31 159 0406 90 31 900 0406 90 33 111 0406 90 33 119 028 032 036 038 400 404 15,00 62,48 16,00 89,96 0406 90 33 151 028 032 036 038 400 404 58,40 14,96 83,83 0406 90 33 159 0406 90 33 911 0406 90 33 919 028 032 036 038 400 404 15,00 62,48 16,00 89,96 0406 90 33 951 028 032 036 038 400 404 58,40 14,96 83,83 0406 90 33 959 0406 90 35 110 0406 90 35 190 028 032 036 400 404 42,66 160,00 90,00 158,54 No L 188/48 Official Journal of the European Communities 20. 7. 90 (in ECU/1 00 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 35 910 0406 90 35 990 028  032  036  038  400 130,00 404  ... 130,00 0406 90 61 000 028  032  036 90,00 400 190,00 404 140,00 ... 185,00 0406 90 63 100 028  032  036 105,03 400 220,00 404 160,00 ... 212,12 0406 90 63 900 028  032  036 70,00 400 150,00 404 80,00 A i A/ 90 /Q 1 AA ... 165,00 0406 90 by 100 0406 90 69 910 028  032  036 70,00 400 150,00 404 80,00 0406 90 69 990 165,00 0406 90 71 100 0406 90 71 930 028 13,50 032 13,50 036   038  400 87,23 404   ... 89,49 20 . 7. 90 Official Journal of the European Communities No L 188/49 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 950 028 032 036 038 400 404 20,00 20,00 96,18 98,13 0406 90 71 970 028 032 036 038 400 404 24,00 24,00 109,31 110,79 0406 90 71 991 028 032 036 038 400 404 130,00 130,00 0406 90 71 995 028 032 036 038 400 404 27,50 27,50 65,00 135,35 0406 90 71 999 0406 90 73 100 0406 90 73 900 028 032 036 400 404 42,66 160,00 120,00 151,00 0406 90 75 100 0406 90 75 900 028 032 036 400 404 65,00 125,96 0406 90 77 100 028 032 036 038 400 404 24,00 24,00 58,77 110,79 No L 188/50 Official Journal of the European Communities 20 . 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 77 300 028 032 036 038 400 404 65,00 135,35 0406 90 77 500 028 032 036 038 400 404 75,00 135,35 0406 90 79 100 0406 90 79 900 028 032 036 038 400 404 56,14 114,71 0406 90 81 100 0406 90 81 900 028 032 036 038 400 404 130,00 130,00 0406 90 83 100 0406 90 83 910 0406 90 83 950 028 032 400 404 39,03 47,97 0406 90 83 990 028 032 400 404 39,03 47,97 0406 90 85 100 0406 90 85 910 028 032 036 400 404 42,67 160,00 90,00 158,54 20. 7. 90 Official Journal of the European Communities No L 188/51 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 85 991 028 032 036 038 400 404 130,00 130,00 0406 90 85 995 028 032 036 038 400 404 27,50 27,50 65,00 135,35 0406 90 85 999 0406 90 89 100 028 032 036 038 400 404 13,50 13,50 87,23 89,49 0406 90 89 200 028 032 036 038 400 404 20,00 20,00 96,18 98,13 0406 90 89 300 028 032 036 038 400 404 24,00 24,00 ' 109,31 110,79 0406 90 89 910 0406 90 89 951 028 032 036 400 404 42,66 160,00 90,00 151,00 " 0406 90 89 959 028 032 036 038 400 404 130,00 130,00 No L 188/52 Official Journal of the European Communities 20 . 7. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 971 028 032 036 038 400 404 27,50 27,50 74,00 135,35 0406 90 89 972 028 032 400 404 39,03 47,97 0406 90 89 979 028 032 036 038 400 404 27,50 27,50 74,00 135,35 0406 90 89 990 0406 90 91 100 0406 90 91 300 028 032 036 038 400 404 21,46 21,06 0406 90 91 510 028 032 036 038 400 404 37,62 35,97 0406 90 91 550 028 032 036 038 400 404 45,81 43,62 0406 90 91 900 0406 90 93 000 0406 90 97 000 0406 90 99 000 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 21,00 28,00 35,00 42,00 49,00 20. 7. 90 Official Journal of the European Communities No L 188/53 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 2309 10 15 900 2309 10 19 010  2309 10 19 100  2309 10 19 200 21,00 2309 10 19 300 28,00 2309 10 19 400 35,00 2309 10 19 500 42,00 2309 1019 600 \ 49,00 2309 10 19 700 \ 52,50 2309 10 19 800 \ 56,00 2309 10 19 900 \  2309 10 70 010  2309 10 70 100 21,00 2309 10 70 200 I 28,00 2309 10 70 300 35,00 2309 10 70 500 42,00 2309 10 70 600 \ 49,00 2309 10 70 700 I 56,00 2309 10 70 800 I 61,60 2309 10 70 900  2309 90 35 010 I  2309 90 35 100 I  2309 90 35 200 I 21,00 2309 90 35 300 I 28,00 2309 90 35 400 I 35,00 2309 90 35 500 I 42,00 2309 90 35 700 I 49,00 2309 90 35 900 \  2309 90 39 010  2309 90 39 100  2309 90 39 200 21,00 2309 90 39 300 \ 28,00 2309 9039 400 \ 35,00 2309 90 39 500 I 42,00 2309 90 39 600 I 49,00 2309 90 39 700 I 52,50 2309 90 39 800 \ 56,00 2309 90 39 900 ||  2309 90 70 010 Il  2309 90 70 100 II 21,00 2309 90 70 200 II 28,00 2309 90 70 300 || 35,00 2309 90 70 500 I 42,00 2309 90 70 600 || 49,00 2309 90 70 700 56,00 2309 90 70 800 61,60 2309 90 70 900  No L 188/54 Official Journal of the European Communities 20 . 7 . 90 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 420/90 (OJ No L 44, 20 . 2. 1990, p. 15). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by *"*. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 ^OJ No L 366, 24. 12. 1987, p. 1 ).